DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species C (Figure 5) in the reply filed on 5/16/2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Response to Amendment 
Applicant’s amendment filed 10/11/2022 has been entered.
Claims 2-10 are cancelled.
Claims 1 and 11-17 are pending.
Claims 13 and 14 are withdrawn.
Claims 1, 11-12, and 15-17 remain pending, are drawn to the elected invention, and are examined below. 


Claim Interpretation
It is noted that the terms “predefined”, “distant”, and “adjacent” are definite in view of the specification and the scopes defined within:
“predefined” per Paragraphs 0010-0011: “The term "predefined" as used herein, generally, relates to arrangements, positions or situations for which the device or particular features thereof are embodied. For example, the device can have particular means or measures for clearly target a particular position or situation. By such means the device can predefined such particular position or situation. The term is to distinguish from not being clearly defined such as a position which might by accident or within a unclear movement be achieved. For example, if a plunger is manually provided into a container and thereby being transferred through the distant position defined herein such positioning is not predefined…in connection with the distant and near positions of the device can relate to an arrangement of the device allowing to ensure that the distant and near positions are well achieved. In particular, the device can be embodied with particular means as described in more detail below by way of exemplary embodiments for exactly providing the near and distant positions such that these positions are well defined. Thereby, such means can allow either a connection of the plunger seat and the container carrier which is adjustable between the distant and near positions. Or, such means can allow a corresponding connection of the device and the container itself.”
In view of this “predefined”, in the manner as claimed, is being interpreted as being defined based on the configuration of the structures of the device.
“distant” per Paragraph 0015: “The term "distant" in connection with the plunger seat in relation to the opening of the container connected to the container carrier can relate to an arrangement of the plunger in which on one hand it does not contact the opening of the container or an edge of it and on the other hand there is a free space in between the plunger and the opening. Like this, it can be assured that the opening is kept open and accessible.”
In view of the excerpt, “distant”, in the manner as claimed, is being interpreted as the plunger not being in contact with the opening or edge of the container such that a free space is between the plunger and opening.
 “adjacent” per Paragraph 0016: “The term "adjacent" in connection with plunger seat in relation to the opening of the container connected to the container carrier can relate to an arrangement in which the plunger seat contacts or nearly contacts the container at its opening. It can relate to an arrangement in which the plunger held in the plunger seat is close enough to the opening for being efficiently provided into the container. In such arrangement the opening of the container may not or not fully be open.”
In view of the excerpt, “adjacent”, in the manner as claimed, is being interpreted as the plunger seat being in contact or nearly in contact with the container at its opening or the plunger being in a position such that the opening of the container is at least partially closed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, line 14 recites “in a predefined distant position” and line 17 recites “a predefined near position”. However, line 22 further recites “a distant position” and “a near position”. These limitations render the claim indefinite as it is unclear as to whether “a distant position” and “a near position” are referring to the same as “a predefined distant position” and “a predefined near position”, respectively, or if these positions are attempting to refer to different positions. 
	Claims 11-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vrijens (US PGPUB 2013/0213924-cited in IDS).

Regarding Claim 1, Vrijens discloses a device (11; Figures 12 and 13) for closing a chamber of a container (12) having an opening for accessing the chamber, comprising: 
a plunger (1); 
a spacer (wall portion of 13 above feet 18, annular part 15 and downwardly extending legs/detents of 14, hereinafter referred to as “13-15”),
a support (14) comprises a plunger seat (interior of 14; note Para. 0087 discloses stopper retained within 14) and a support part (elastic detents legs shown in Figure 12) of the spacer (13-15);
a holder (13) comprises a container carrier (18) and a holder part (15) of the spacer (13-15), and 
wherein the plunger seat (interior of 14) of the support (14) releasably holds the plunger (1) in a predefined alignment (Para. 0090; see “Response to Arguments” section below), 
the container carrier (18) of the holder (13) is arranged to be connected to the container (12) in a predefined position and alignment in relation to the opening of the container (12; Para. 0088-0089), 
the spacer (13-15) is arranged to predefine a position and alignment of the plunger seat (of 14) in relation to the container carrier (18), 
in a predefined distant position of the device (i.e. Figure 12), the plunger seat (of 14) of the support (14) is located distant from the opening of the container (12) when the container is connected to the container carrier (18) of the holder (13) such that the opening of the container (12) is open (see Figure 12; Para. 0090), and 
in a predefined near position of the device (i.e. Figure 13), the plunger seat (of 14) of the support (14) is arranged adjacent to the opening of the container (12) when the container is connected to the container carrier (18) of the holder (13) such that the plunger (1) is providable into the opening of the container (12) for closing the container (12; see Para. 0090), and
the support part (elastic detents of 14) of the spacer and the holder part (15) of the spacer are arranged to interengage to be connected in the distant position (Figure 12) of the device and to be connected in the near position (Figure 13) of the device (11; note per Para. 0086, the sliding part/support 14 and cap/holder 13 are always interengaged as the parts are portions of the closure 11).

Regarding Claim 11, Vrijens discloses the holder part (15) of the spacer and the support part (detents legs of 14) of the spacer interengage by forming a snap-in connection (see Figures 12-13 which clearly show an elastic snap-in type connection between 14 and 15).

Regarding Claim 12, Vrijens discloses the snap-in connection formed by the holder part (15) of the spacer (13-15) and the support part (legs of 14) of the spacer (13-15) is arranged to connect the holder part (15) of the spacer and the support part (detent legs of 14) of the spacer in plural positions (Figures 12 and 13).

Claims 1 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pirro (US Patent 2,998,686).
Regarding Claim 1, Pirro discloses a device (see Figure) for closing a chamber of a container having an opening for accessing the chamber (as shown), comprising: 
a plunger (plug 5); 
a spacer (formed by 1 and 2; see vertical stroke described in Col 1, line 67 through Col 2, line 11; see “Annotated View of Figure” below);
a support (2) comprises a plunger seat (4) and a support part (sleeve like structure; see below) of the spacer;
a holder (1) comprises a container carrier (flat bottom 1 described as a “bottle holding small basket”; Col 1, lines 48-50) and a holder part (pin like structure; see below) of the spacer; 
wherein the plunger seat (4) of the support (2) releasably holds the plunger (5) in a predefined alignment (Col 1, lines 63-68),
 the container carrier (1) of the holder (1) is arranged to be connected to the container in a predefined position and alignment in relation to the opening of the container (as shown; see Col 1, lines 48-50 and Col 2, lines 16-17; note “connect” can be interpreted as “to become joined” (per  https://www.merriam-webster.com/dictionary/connect) and in this instance the containers join to the carrier via the fitting of the container in the opening),
 the spacer (of 1 and 2; see “Annotated View of Figure” below) is arranged to predefine a position and alignment of the plunger seat (4) in relation to the container carrier (1), 
in a predefined distant position of the device (“raised position” shown in Figure), the plunger seat (4) of the support (2) is located distant from the opening of the container when the container is connected to the container carrier (1) such that the opening of the container is open (see Col 2, lines 32-36), and 
in a predefined near position of the device  (shown in Figure as the dotted lines), the plunger seat (4) is arranged adjacent to the opening of the container when the container is connected to the container carrier (1) such that the plunger (5) is providable into the opening of the container for closing the container (see Col 2, lines 36-43 which disclose the plunger/plugs 5 being moved downward onto the containers and finally closed therein).;
the support part of the spacer (of 1 and 2) and the holder part of the spacer (of 1 and 2) are arranged to interengage to be connected in the distant position of the device and to be connected in the near position of the device (as shown in the “Annotated View of the Figure” below and described in Col 2, lines 32-43).  


    PNG
    media_image1.png
    358
    931
    media_image1.png
    Greyscale

Annotated View of Figure 


Regarding Claim 15, Pirro discloses the support (2) has a support base plate (sheet structure 2) on which the plunger seat (4) and the support part (sleeve like structure) of the spacer are arranged (as shown).  

Regarding Claim 16, Pirro discloses the holder (1) has a holder base plate (“flat bottom”; Col 1, line 50) on which the container carrier (“small basket”) and the holder part (pin like structure) of the spacer are arranged (as shown above).  

Regarding Claim 17, Pirro discloses the support (2) comprises at least one further plunger seat (4 as shown) and the holder (1) comprises at least one further container carrier (as shown),  wherein the plunger seat (4) and the at least one further plunger seat (4) are located on the support (2) in correspondence with the container carrier (of 1) and the at least one further container carrier of the holder (of 1; see above and Col 1, lines 49-58; note the alternative 103 rejection below).


Claims 1, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goff (US Patent 898,458).
Regarding Claim 1, Goff discloses a device (Figure 1) for closing a chamber of a container (13) having an opening for accessing the chamber, comprising: 
a plunger (stopper 6); 
a spacer (formed by vessel 1 and shaft 14 and arm 15; see Figure 1), 
a support (15, 16) comprises a plunger seat (22, 28; Figure 6; Page 2, lines 40-48) and a support part (15) of the spacer (Page 1, lines 74-77), 
a holder (1) comprises a container carrier (basket 9) and a holder part (vertical walls of 1 and 14) of the spacer,
wherein the plunger seat (22, 28) releasably holds the plunger (6) in a predefined alignment (shown in Figure 1), 
the container carrier (9) of the holder (1) is arranged to be connected to the container (via insertion therewith see Figure 2) in a predefined position and alignment in relation to the opening of the container (13; note that the basket is configured to receive and therefore connect to the container in some manner in order to prevent the container from lateral movement and will position the containers in predefined positions and alignments; see Page 1, lines 65-70; note “connect” can be interpreted as “to become joined” (per  https://www.merriam-webster.com/dictionary/connect) and in this instance the containers join to the carrier via the fitting of the container in the opening), 
the spacer (1, 14, 15) is arranged to predefine a position and alignment of the plunger seat (22, 28) in relation to the container carrier (9; as shown in Figure 9), 
in a predefined distant position (shown by solid lines in Figure 1) of the device, the plunger seat (22, 28) is located distant from the opening of the container (13) when the container (13) is connected to the container carrier (9) such that the opening of the container is open (Shown in Figure 1), and 
in a predefined near position of the device (shown as dotted lines in Figure 1), the plunger seat (22, 28) of the support (15, 16) is arranged adjacent to the opening of the container (13) when the container is connected to the container carrier (9) of the holder (1) such that the plunger (6) is providable into the opening of the container for closing the container (13; see Page 2, lines 40-48),
the support part (15) of the spacer and the holder part (walls of 1 and 14) of the spacer are arranged to interengage to be connected (via 15 and 14 shown in Figures 1-2) in the distant position of the device and to be connected in the near position of the device (as shown in Figure 1; see Page 2, lines 74-80 and Page 2, lines 40-48).  

Regarding Claim 11, Goff discloses the holder part (vertical walls of 1 including 14) of the spacer and the support part (15) of the spacer interengage by forming a snap-in connection (via 16 and 17; note that this claim does not explicitly recite that the snap in connection is the same connection of Claim 1).  

Regarding Claim 15, Goff discloses the support (15, 16) has a support base plate (15) on which the plunger seat (22, 28) and the support part (body of 15) of the spacer are arranged (see Figures 1, 3 and 6 as the arm comprises both its body which engages with vessel 1 to form a spacer and it comprises the plunger seats thereon).  

Regarding Claim 16, Goff discloses the holder (1) has a holder base plate (base of 1) on which the container carrier (basket 9) and the holder part (body of 1 and 14) of the spacer are arranged.  

Regarding Claim 17, Goff discloses the support (15, 16) comprises at least one further plunger seat (22, 28 as shown) and the holder (1) comprises at least one further container carrier (formed by partitions 12 in 9; see Figure 8),Page 3 of 5Application No. 17/001,201 Response Dated: May 16, 2022 Response to Election dated February 15, 2022wherein the plunger seat (22, 28) and the at least one further plunger seat (22, 28) are located on the support (15, 16) in correspondence with the container carrier (formed by 12 in 9) and the at least one further container carrier (formed by 12 in 9) of the holder (1; shown in Figure 1; see Page 2, lines 40-48 and 61-63 as such alignment must be present to fill and close as disclosed).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Alternatively, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pirro (US Patent 2,998,686), in view of Goff (US Patent 898,458).
Regarding Claim 17, assuming arguendo that the holder (1) of Pirro cannot be viewed as comprising multiple container carriers, in which the Examiner does not concede to, attention can be brought to the teachings of Goff which include a holder (basket 9; Figure 1) comprising multiple partitions (12) forming multiple container carriers for carrying containers (1) to be closed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated multiple container carriers into the holder of Pirro as taught by Goff as such a modification would readily ensure better alignment of the containers with the plungers/closures as well as prevent the containers from contacting and damaging one another.

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Note that the arguments pertaining to Beussink and Bogle were viewed as persuasive and such rejections have been withdrawn. Further:
	Regarding Applicant’s arguments on Pages 5-7 with respect to Vrijens that:

    PNG
    media_image2.png
    146
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    39
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    445
    603
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    96
    595
    media_image5.png
    Greyscale

	Examiner respectfully asserts that the closure (11) of Vrijens can be reasonably interpreted as the claimed “device for closing”.
	Specifically with regards to the Applicant’s argument that the sliding part (14) does not form a seat for “releasably holding” the stopper (1), Examiner respectfully points attention to Para. 0087 which recites “the closure stopper 1 is accommodated inside the closure cap 13 and the sliding part 14” and even though a portion (2) of the stopper may be accommodated within the annular portion (15) of cap (13), this does not preclude the sliding part (14) from releasably holding the stopper as well. It is noted that the sliding part (14) engages with the annular portion (15) and therefore would readily retain/hold the stopper through the engagement with the annular portion (15). Further note Para. 0090 which discloses the sliding part (14) performing the displacement of the stopper and therefore will restrain/hold the stopper from movement in an upward direction as well as any transverse movement via the interior of sliding part (14) to allow for the predefined alignment to be retained. Therefore, it is reasonable to view the interior of the sliding part (14) as the plunger seat as claimed. 
	Further, with respect to the argument that the sliding part is always distant from the ampoule, Examiner respectfully disagrees and notes that the sliding part in Figure 13 can be reasonably viewed as adjacent to the opening. Per the “Claim Interpretation” section above, based on Paragraph 0016 of Applicant’s specification, “the term "adjacent" in connection with plunger seat in relation to the opening of the container connected to the container carrier can relate to an arrangement in which the plunger seat contacts or nearly contacts the container at its opening…in view of the excerpt, “adjacent”, in the manner as claimed, is being interpreted as the plunger seat being in contact or nearly in contact with the container at its opening or the plunger being in a position such that the opening of the container is at least partially closed.”


	Regarding Applicant’s arguments on Pages 7-8 with respect to Pirro that:

    PNG
    media_image6.png
    285
    597
    media_image6.png
    Greyscale

…

    PNG
    media_image7.png
    357
    591
    media_image7.png
    Greyscale


	Examiner respectfully asserts the depicted “support part” and “holder part” in the “Annotated View of Figure” above can be reasonably viewed as the claimed support and holder parts of the spacer. First, the posts and sleeves viewed as the “support part” and “holder part” are slidably engaged in both distant and near positions. The “plunger seat” (4) which is viewed as a top portion of sleeve (3) of the support (2) is clearly “distant” from the container in the position shown in the Figure and as described in Column 2, the seat moves to a position “adjacent” to the container opening. With respect to Applicant’s comments that the “sheet can be actively lifted and removed from the bottom”, Examiner respectfully asserts that it is not clearly if the sheet (2) and bottom (1) are being completely separated or if Pirro is merely referring to the upward and downward sliding movement between the two but regardless there are clearly distant and near positions in which the sheet (2) and bottom (1) remain interengaged. 
	Further with respect to the argument that the depicted lateral posts are not part of the bottom (1). Examiner respectfully disagrees as the posts are clearly shown as attached to the bottom (1) in some manner to the extent where they can both be viewed as a form of one assembly or structure. 

	Regarding Applicant’s arguments on Pages 8-10 with respect to Goff that:

    PNG
    media_image8.png
    326
    595
    media_image8.png
    Greyscale

…

    PNG
    media_image9.png
    96
    590
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    144
    593
    media_image10.png
    Greyscale


	First, Examiner respectfully asserts that the depicted “cap 6” can be reasonably viewed as a claimed “plunger” as lines 60-61 recite the closure being “bottle stoppers 6 or caps 6” and since the closures are plugged/plunged into the bottles, such closures can be reasonably viewed as a “plunger” in the context as claimed and in view of the specification. 
	Secondly, as outlined in the rejection above, the pivotable arm (15) viewed as part of the claimed “support” is clearly pivotable between distant and near positions as claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/14/2022